Citation Nr: 1829637	
Decision Date: 07/06/18    Archive Date: 07/24/18

DOCKET NO.  14-16 106	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.   Whether new and material evidence has been submitted to reopen a claim for service connection for a low back condition.

2.  Entitlement to service connection for a low back condition.


REPRESENTATION

The Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1967.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDING OF FACT

On June 16, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (West 2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
JOHN Z. JONES
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


